Case 1:18-md-02819-NG-LB Document 654 Filed 03/10/21 Page 1 of 4 PageID #: 57586




                                          March 10, 2020
 VIA ECF
 The Honorable Nina Gershon
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        RE:     In re Restasis (cyclosporine ophthalmic emulsion) Antitrust Litigation
                Case No. 18-md-2819-NG-LB
 Dear Judge Gershon:
         Pursuant to the Court’s Minute Order dated January 22, 2021, the parties write to identify
 the non-parties and former parties (the “Non-Parties”) that were notified that their documents
 and testimony were submitted in connection with the pending summary judgment and Daubert
 motions, and whether they wish to be heard.
        The parties contacted the following Non-Parties regarding certain documents that were
 submitted under seal:
           Akorn
           Amneal
           Apotex
           CVS Caremark
           Deva Holding
           Famy Care
           HEB Grocery Company
           KPH
           MedImpact
           Pfizer (InnoPharma)
           Mylan
           Rxtra
           Teva
           TWi
           Walgreens1
        In response to the parties’ inquiries, the Non-Parties confirmed that some documents did
 not need to be under seal and requested that others remain sealed.
        After these responses, neither Allergan nor EPPs seek to make public any Non-Party’s
 confidential materials in connection with the currently pending summary judgment and Daubert
 motions. Allergan plans to move to seal all Non-Party documents that were not in the joint
 motion and that the Non-Parties have confirmed remain competitively sensitive and confidential,
 and EPPs will not oppose sealing this Non-Party information.


 1
  The parties did not contact other non-parties who have produced documents in this litigation
 because neither party had any questions about the other non-parties’ documents.
Case 1:18-md-02819-NG-LB Document 654 Filed 03/10/21 Page 2 of 4 PageID #: 57587

 To: The Honorable Nina Gershon
 Re: In re Restasis (cyclosporine ophthalmic emulsion) Antitrust Litigation,
 Case No. 18-md-2819-NG-LB
 March 10, 2021
 Page: 2 of 4

         In light of the fact that none of the parties opposes sealing any Non-Party’s confidential
 information, and after further discussions with the Non-Parties, Allergan and EPPs propose that a
 schedule for Non-Party briefing is not necessary at this time. Instead, the parties request that if
 the Court believes that the motions to seal do not sufficiently support sealing of any Non-Party’s
 confidential information, the Court provide the parties with 30 days’ notice prior to ordering that
 the information be unsealed. During that 30-day period, the parties will provide notice to the
 affected Non-Parties and invite them to provide additional briefing or information if they wish to
 be heard. Allergan and EPPs believe that this solution will allow for more efficient and
 streamlined briefing to the Court, and allow the Non-Parties to focus any further briefing, if
 needed, on particular documents that concern the Court.
        Finally, due to the time that it has taken to meet and confer with the Non-Parties, and
 because of the extensive amount of materials that are at issue, the parties also request a short
 extension to the following deadlines.

  Event                             Current date                      New date

  Deadline to serve motions to March 16, 2021                         April 6, 2021
  seal any remaining documents
  (disputed or non-disputed)

  Deadline to file redacted         March 16, 2021                    April 12, 2021
  public versions of the
  Summary Judgment Motions
  and Daubert Motions

  Responses/Oppositions to          March 26, 2021                    April 16, 2021
  motions to seal

  Replies in support of motions     April 5, 2021                     April 26, 2021
  to seal

  Submissions by Non-Parties        N/A                               Within 30 days of any order
                                                                      from the Court providing
                                                                      such Non-Party with notice
                                                                      that inadequate support has
                                                                      been provided for sealing

 The parties have not previously requested an extension of time in connection with this briefing
 schedule.


                                               Respectfully submitted,


  By:   /s/ Dena C. Sharp                            By:     /s/ Eric J. Stock
  Dena C. Sharp                                      Eric J. Stock
Case 1:18-md-02819-NG-LB Document 654 Filed 03/10/21 Page 3 of 4 PageID #: 57588

 To: The Honorable Nina Gershon
 Re: In re Restasis (cyclosporine ophthalmic emulsion) Antitrust Litigation,
 Case No. 18-md-2819-NG-LB
 March 10, 2021
 Page: 3 of 4

  Scott M. Grzenczyk                              GIBSON, DUNN & CRUTCHER LLP
  Tom Watts                                       200 Park Avenue
  GIRARD SHARP LLP                                New York, NY 10166-0193
                                                  Tel: (212) 351-4000
  601 California Street, Suite 1400               Fax: (212) 351-4035
  San Francisco, CA 94108                         estock@gibsondunn.com
  Telephone: (415) 981-4800
  Facsimile: (415) 981-4846                       Matthew C. Parrott
  dsharp@girardsharp.com                          GIBSON, DUNN & CRUTCHER LLP
  scottg@girardsharp.com                          3161 Michelson Drive
  tomw@girardsharp.com                            Irvine, CA 92612-4412
                                                  Tel.: (949) 451-3800
                                                  Fax: (949) 451-4220
                                                  mparrott@gibsondunn.com
  Joseph R. Saveri
  Keydon Levy                                     Attorneys for Defendant Allergan, Inc.
  Kyle P. Quackenbush
  JOSEPH SAVERI LAW FIRM, INC.
  601 California Street, Suite 1000
  San Francisco, California 94108
  Telephone: (415) 500-6800
  Facsimile: (415) 395-9940
  jsaveri@saverilawfirm.com
  klevy@saverilawfirm.com
  kquackenbush@saverilawfirm.com

  Eric B. Fastiff
  Adam Gitlin
  LIEFF CABRASER HEIMANN &
  BERNSTEIN, LLP
  275 Battery Street, 29th Floor
  San Francisco, CA 94111-3339
  Telephone: (415) 956-1000
  Facsimile: (415) 956-1008
  efastiff@lchb.com
  agitlin@lchb.com

  Interim Co-Lead Counsel for the End-Payor
  Class Plaintiffs

  Dan Drachler (DD 1526)
  Robert S. Schachter (RS 7243)
  Sona Shah (SS 4712)
  ZWERLING, SCHACHTER &
  ZWERLING, LLP
Case 1:18-md-02819-NG-LB Document 654 Filed 03/10/21 Page 4 of 4 PageID #: 57589

 To: The Honorable Nina Gershon
 Re: In re Restasis (cyclosporine ophthalmic emulsion) Antitrust Litigation,
 Case No. 18-md-2819-NG-LB
 March 10, 2021
 Page: 4 of 4

  41 Madison Avenue
  32nd Floor
  New York, NY 10010
  Telephone: (212) 223-3900
  Facsimile: (212) 371-5969
  ddrachler@zsz.com
  rschachter@zsz.cpm
  sshah@zsz.com

  Liaison Counsel for the End-Payor Class
  Plaintiffs
